Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Remarks/Amendments of 03/15/2021
Independent claims 1, 8, 9, 12, 13, 15, 16, 19, and 20 have been amended. 
Outstanding 35 USC 112 (b) has been withdrawn based on the amendments/remarks filed.
Claims 1-20 pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 



Response to Amendments/Remarks
The arguments and amendments regarding the prior arts of Nakagiri and Sepulveda on pages 8-10 pertaining to the newly added claimed amendments and the prior art of LU pertaining to the independent claims of 1, 8, and 15 citing “LU fails to teach or suggest at least this combination of features of claim 1. Particularly, LU fails to teach or suggest: during a process of displaying an interface of an application, detecting a first user operation, wherein the first user operation is an operation for triggering a speech input widget; in response to the first user operation, querying a speech instruction associated with the application based on the application containing the interface, and querying a system general speech instruction”, -9-have been considered, however, these arguments/remarks regarding the newly cited arts pertaining to said independent claims are moot in light of the new ground of rejection. Please refer to the action below.

In the event the Claim Rejections - 35 USC § 103
determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-11, 13, 15-18, and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Aggarwal et al. (US 2017/0371885, A1), in view of CHOI et al (US 2018/0278740, A1).

     Regarding claim 1, Aggarwal teaches in at least Figs. 2 a speech interactive method, comprising: 
during a process of displaying an interface of an application, detecting a first user operation, wherein the first user operation is an operation for triggering a speech input widget (one  skill in the art would appreciate in at least Figs. 2 and para. 0064 wherein the first user operation is an operation for triggering a speech input widget 214/216);
in response to the first user operation, querying a speech instruction associated with the application based on the application containing the interface and querying a system general speech instruction (at least para. 0064 and Figs. 2 further teaches in response to said first user operation, providing in at least para. 0066-0067 and 0071 said querying user audible or speech instruction associated with the news application based on the application containing said interface and querying the news application general or alternative suggested queries for displaying to the user);
setting the speech instruction associated with the application (at least para. 0071 further teaches the received user speech instruction appeared appealing to the user and the execution thereof, suggesting understoodly to one skill the art that said speech instruction associated with the application is obviously set or stored); 
and providing a prompt based on the applicable speech instructions to perform a speech interaction (para. 0071 and 0080).  

    CHOI teaches in at least Figs. 5, 21 and para. 0519-0522 in response to a first user utterance invocation operation, querying a user speech instruction associated with the request and also querying a system representative, frequently used or general speech instruction further cited in at least para. 0519-0522 and further taught in at least para. 0348 said speech instruction, including selected queried user instruction and that of the general speech instructions, are stored and updated in the system understoodly as accepted or applicable speech instructions for the application, said device as further noted in at least is also adapted for providing said suggested or applicable speech instructions to the user for further selections. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aggarwal in view of CHOI to include wherein said setting speech instruction associated with the application and the system general speech instruction as applicable speech instructions for the application, as indicated above, as Aggarwal in view of CHOI are in the same field of endeavor of triggering while displaying an application device a voice input, the system to query a user’s speech instruction and query a database collected, or general speech instructions wherein said speech instructions 

     Regarding claim 2 (according to the method of claim 1), Aggarwal is silent regarding wherein, after setting the speech instruction associated with the application and the system general speech instruction as the applicable speech instructions for the application, the method further comprises: when detecting a second user operation for inputting a speech, in response to the second user 
     CHOI teaches at least in para. 0519-0522, the user may input a second voice input, after obviously the updating of at least para. 0348 indicating said setting speech instruction associated with the application and the system general speech instruction as the applicable speech instructions for the application, one skill in the art may appreciate further in at least para. 0519-0522 when detecting said second user operation for inputting a speech, in response to the second user operation, the system selecting a suggested recommended hint associating with the speech instruction from the applicable speech instructions and said providing hints or prompt based on the recommended speech instruction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aggarwal in view of CHOI to include wherein after setting the speech instruction associated with the application and the system general speech instruction as the applicable speech instructions for the application, said method further comprises: when detecting a second user operation for inputting a speech, in response to the second user operation, selecting a recommended speech instruction from the applicable speech instructions; and providing the prompt based on the recommended speech instruction, as indicated 

     Regarding claim 3 (according to the method of claim 2), Aggarwal is silent regarding wherein, selecting the recommended speech instruction from the applicable speech instructions comprises:querying a usage counter of each applicable speech instruction; and selecting the recommended speech instruction from the applicable speech instructions based on the usage counter.
on the usage counter. 2Attorney Docket No.: 613482    CHOI further teaches in at least para. 0344-0348 and 0522 a usage counter of selected recommended speech where the system is configured to instruction from the applicable speech instructions comprises:querying said usage counter of each applicable speech instruction and selecting based on in case the most used or requested the recommended speech instruction from the applicable speech instructions based on the usage counter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aggarwal in view of CHOI to include wherein selecting the recommended speech instruction from the applicable speech instructions comprises:querying a usage counter of each applicable speech instruction; and selecting the recommended speech instruction from the applicable speech instructions based on the usage counter, as indicated above, as Aggarwal in view of CHOI are in the same field of endeavor of triggering while displaying an application device a voice input, the system to query a user’s speech instruction and query a database collected, or general speech instructions based on at a usage count illustrated in at least the prior arts of CHOI, where the system further assists or guide the user to provided applicable search 

     Regarding claim 4 (according to the method of claim 2), Aggarwal is silent regarding wherein, selecting the recommended speech instruction from the applicable speech instructions comprises: querying a software update version for each newly added applicable speech instruction; and selecting a latest applicable 
 2Attorney Docket No.: 613482    CHOI further teaches in at least para. 0521-0522 the system may ascertain whether a new application function is being used or the current state of the device regarding an application currently executed to further ascertain applicable speech instructions and selectable recommended speech instruction from the applicable speech instructions as targeted hints to the user, thereby understoodly as implied querying a version of currently executed apps or said software update version for each newly added applicable speech instruction of at least para. 0344-0348 and selecting obviously latest applicable speech instruction from the applicable speech instructions as the recommended speech instruction based on the software update version. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aggarwal in view of CHOI to include wherein said selecting the recommended speech instruction from the applicable speech instructions comprises: said querying software update version for each newly added applicable speech instruction; and selecting a latest applicable speech instruction from the applicable speech instructions as the recommended speech instruction based on the software update version, as indicated above, as Aggarwal in view of CHOI are in the same field of endeavor of triggering while displaying an application device a voice input, the 




     Regarding claim 6 (according to the method of claim 1), Aggarwal further wherein comprising: matching a user speech with the applicable speech instructions after the user speech is acquired (at least para. 0079 further teaches the receiving vocal query and matching of understoodly said user speech with the applicable speech instructions after the user speech is acquired); and when the user speech does not match with the applicable speech instructions, providing the prompt based on the recommended speech instruction (a case exists in at least para. 0080 where the system may asks for further information, which obviously maybe when the user speech does not match with the applicable speech instructions). 
 
     Regarding claim 8, Aggarwal teaches in at least para. 0086-0087 a computer device, comprising a memory, a processor and a computer program stored on the memory and executable by the processor, 
wherein when the processor executes the computer program, the processor is caused to perform operations comprising: 
during a process of displaying an interface of an application, detecting a first user operation, wherein the first user operation is an operation for triggering a speech input widget (one  skill in the art would appreciate in at least Figs. 2 and para. 0064 wherein the first user operation is an operation for triggering a speech input widget 214/216);
in response to the first user operation, querying a speech instruction associated with the application based on the application containing the interface and querying a system general speech instruction (at least para. 0064 and Figs. 2 further teaches in response to said first user operation, providing in at least para. 0066-0067 and 0071 said querying user audible or speech instruction associated with the news application based on the application containing said interface and querying the news application general or alternative suggested queries for displaying to the user);
setting the speech instruction associated with the application (at least para. 0071 further teaches the received user speech instruction appeared appealing to the user and the execution thereof, suggesting understoodly to one skill the art that said speech instruction associated with the application is obviously set or stored); 
and providing a prompt based on the applicable speech instructions to perform a speech interaction (para. 0071 and 0080).  

    CHOI teaches in at least Figs. 5, 21 and para. 0519-0522 in response to a first user utterance invocation operation, querying a user speech instruction associated with the request and also querying a system representative, frequently used or general speech instruction further cited in at least para. 0519-0522 and further taught in at least para. 0348 said speech instruction, including selected queried user instruction and that of the general speech instructions, are stored and updated in the system understoodly as accepted or applicable speech instructions for the application, said device as further noted in at least is also adapted for providing said suggested or applicable speech instructions to the user for further selections. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aggarwal in view of CHOI to include wherein said setting speech instruction associated with the application and the system general speech instruction as applicable speech instructions for the application, as indicated above, as Aggarwal in view of CHOI are in the same field of endeavor of triggering while displaying an application device a voice input, the system to query a user’s speech instruction and query a database collected, or general speech instructions wherein said speech instructions 

     Regarding claim 9 (according to the method of claim 8), Aggarwal is silent regarding wherein, after setting the speech instruction associated with the application and the system general speech instruction as the applicable speech instructions for the application, the processor is caused to further perform operations comprising: when detecting a second user operation for inputting a 
     CHOI teaches at least in para. 0519-0522, the user may input a second voice input, after obviously the updating of at least para. 0348 indicating said setting speech instruction associated with the application and the system general speech instruction as the applicable speech instructions for the application, one skill in the art may appreciate further in at least para. 0519-0522 when detecting said second user operation for inputting a speech, in response to the second user operation, the system selecting a suggested recommended hint associating with the speech instruction from the applicable speech instructions and said providing hints or prompt based on the recommended speech instruction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aggarwal in view of CHOI to include wherein after setting the speech instruction associated with the application and the system general speech instruction as the applicable speech instructions for the application, said method further comprises: when detecting a second user operation for inputting a speech, in response to the second user operation, selecting a recommended speech instruction from the applicable speech instructions; and providing the prompt based on the recommended speech instruction, as indicated 

     Regarding claim 10 (according to the method of claim 9), Aggarwal is silent regarding wherein, selecting the recommended speech instruction from the applicable speech instructions comprises: querying a usage counter of each applicable speech instruction; and selecting the recommended speech instruction from the applicable speech instructions based on the usage counter.
 on the usage counter. 4Attorney Docket No.: 613482  CHOI further teaches in at least para. 0344-0348 and 0522 a usage counter of selected recommended speech where the system is configured to instruction from the applicable speech instructions comprises:querying said usage counter of each applicable speech instruction and selecting based on in case the most used or requested the recommended speech instruction from the applicable speech instructions based on the usage counter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aggarwal in view of CHOI to include wherein selecting the recommended speech instruction from the applicable speech instructions comprises:querying a usage counter of each applicable speech instruction; and selecting the recommended speech instruction from the applicable speech instructions based on the usage counter, as indicated above, as Aggarwal in view of CHOI are in the same field of endeavor of triggering while displaying an application device a voice input, the system to query a user’s speech instruction and query a database collected, or general speech instructions based on at a usage count illustrated in at least the prior arts of CHOI, where the system further assists or guide the user to provided applicable search 

     Regarding claim 11 (according to the method of claim 9), Aggarwal is silent regarding wherein, selecting the recommended speech instruction from the applicable speech instructions comprises: querying a software update version for each newly added applicable speech instruction; and selecting a latest applicable 
     CHOI further teaches in at least para. 0521-0522 the system may ascertain whether a new application function is being used or the current state of the device regarding an application currently executed to further ascertain applicable speech instructions and selectable recommended speech instruction from the applicable speech instructions as targeted hints to the user, thereby understoodly as implied querying a version of currently executed apps or said software update version for each newly added applicable speech instruction of at least para. 0344-0348 and selecting obviously latest applicable speech instruction from the applicable speech instructions as the recommended speech instruction based on the software update version. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aggarwal in view of CHOI to include wherein said selecting the recommended speech instruction from the applicable speech instructions comprises: said querying software update version for each newly added applicable speech instruction; and selecting a latest applicable speech instruction from the applicable speech instructions as the recommended speech instruction based on the software update version, as indicated above, as Aggarwal in view of CHOI are in the same field of endeavor of triggering while displaying an application device a voice input, the 

the processor is caused to further perform operations comprising: matching a user speech with the applicable speech instructions after the user speech is acquired (at least para. 0079 further teaches the receiving vocal query and matching of understoodly said user speech with the applicable speech instructions after the user speech is acquired); and when the user speech does not match with the applicable speech instructions, providing the prompt based on the recommended speech instruction (a case exists in at least para. 0080 where the system may asks for further information, which obviously maybe when the user speech does not match with the applicable speech instructions). 

     Regarding claim 15, Aggarwal teaches in at least para. 0086-0087 a non-temporary computer-readable storage medium, having a computer program stored thereon, wherein when the computer program is executed by a processor, 
the processor is caused to perform operations comprising: 
during a process of displaying an interface of an application, detecting a first user operation, wherein the first user operation is an operation for triggering a speech input widget (one  skill in the art would appreciate in at least Figs. 2 and para. 0064 and 0073 a case such as during the process displaying an interface of at least a news application, detecting the pressing or clicking of a button 214/216 operation wherein the first user operation is an operation for triggering a speech input widget 214/216);
in response to the first user operation, querying a speech instruction associated with the application based on the application containing the interface and querying a system general speech instruction (at least para. 0064 and Figs. 2 further teaches in response to said first user operation, providing in at least para. 0066-0067 and 0071 said querying user audible or speech instruction associated with the news application based on the application containing said interface and querying the news application general or alternative suggested queries for displaying to the user);
setting the speech instruction associated with the application (at least para. 0071 further teaches the received user speech instruction appeared appealing to the user and the execution thereof, suggesting understoodly to one skill the art that said speech instruction associated with the application is obviously set or stored); 
and providing a prompt based on the applicable speech instructions to perform a speech interaction (para. 0071 and 0080).  
     However, Aggarwal is silent regarding wherein the speech instruction associated with the application and setting of the system general speech instruction as applicable speech instructions for the application.


     Regarding claim 16 (according to the method of claim 15), Aggarwal is silent regarding wherein, after setting the speech instruction associated with the application and the system general speech instruction as the applicable speech instructions for the application, the processor is caused to further perform operations comprising: when detecting a second user operation for inputting a speech, in response to the second user operation, selecting a recommended speech instruction from the applicable speech instructions; and providing the prompt based on the recommended speech instruction.  


     Regarding claim 17 (according to the method of claim 16), Aggarwal is silent regarding wherein, selecting the recommended speech instruction from the applicable speech instructions comprises: querying a usage counter of 
 on the usage counter. 4Attorney Docket No.: 613482  CHOI further teaches in at least para. 0344-0348 and 0522 a usage counter of selected recommended speech where the system is configured to instruction from the applicable speech instructions comprises:querying said usage counter of each applicable speech instruction and selecting based on in case the most used or requested the recommended speech instruction from the applicable speech instructions based on the usage counter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aggarwal in view of CHOI to include wherein selecting the recommended speech instruction from the applicable speech instructions comprises:querying a usage counter of each applicable speech instruction; and selecting the recommended speech instruction from the applicable speech instructions based on the usage counter, as indicated above, as Aggarwal in view of CHOI are in the same field of endeavor of triggering while displaying an application device a voice input, the system to query a user’s speech instruction and query a database collected, or general speech instructions based on at a usage count illustrated in at least the prior arts of CHOI, where the system further assists or guide the user to provided applicable search results to the user, said applicable results maybe in the form of provided prompts, hints, suggestions which the user may select and designate which as further understood in the art would result in the system provide additional responses 

     Regarding claim 18 (according to the method of claim 16), Aggarwal is silent regarding wherein, selecting the recommended speech instruction from the applicable speech instructions comprises: querying a software update version for each newly added applicable speech instruction; and selecting a latest applicable speech instruction from the applicable speech instructions as the recommended speech instruction based on the software update version.  


     Regarding claim 20 (according to the method of claim 16), Aggarwal further wherein the processor is caused to further perform operations comprising: matching a user speech with the applicable speech instructions after the user . 

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Aggarwal in view of CHOI, and further in view of Saunders et al (US 2019/0096280, A1). 

  Regarding claim 5 (according to claim 4), and claim 12 (according to claim 11), and claim 19 (according to claim 18), Aggarwal in view of CHOI are silent regarding wherein, before selecting the latest applicable speech instruction from the applicable speech instructions as the recommended speech instruction based on the software update version, the method further comprises: determining the latest applicable speech instruction based on a version number of the software update version; and providing the prompt when a number of occurrences of providing the 
    Saunders further teaches in at least para. 0053-0055 the receiving and deterring that a  latest applicable speech instruction based on a version number of the software update version is available, and further configured based on the frequency counts further noted in at least para. 0048-0049 indicating a number of occurrences of voice activations/commands, the system in at least para. 0051-0055 further teaches providing a suggestion and recommendation to a user as a provided prompt when said newly added speech update version is available and may not known by the user which one skill in the art would appreciate a case where said number of occurrences of providing the prompt to select the latest applicable speech instruction as the recommended speech instruction is no greater than a predetermined threshold, as said prompt as implied further in para. 0053 and 0055 may be provided before the selecting of the latest applicable voice activation/instruction from stored applicable speech instructions as a recommended speech instruction based on the software update version. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aggarwal in view of CHOI, and further in view of Saunders to include wherein, before said selecting latest applicable speech instruction from the applicable speech instructions as the .

Claim(s) 7, and 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Aggarwal in view of CHOI, and further in view of Shin et al (US 2009/0306980, A1). 

    Regarding claim 7 (according to claim 1), and claim 14 (according to claim 8), Aggarwal in view of CHOI are silent regarding wherein, providing the prompt based on the applicable speech instructions comprises: querying a non-speech operation detected before detecting the first user operation; determining a target speech instruction from the applicable speech instructions based on the non-speech operation; and displaying the applicable speech instructions and labeling the target speech instruction.  
      Shin teaches in at least Fig. 6A querying a non-speech operation detected before detecting a first user operation, and in at least Fig. 6B and in para 0113 detecting and determining a target speech instruction from the applicable speech instructions of at least Fig. 6B, and 13A based at least from said non-speech operation of Fig. 6A and 6C; and displaying in at least Fig. 6B, 13A said .

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        4/14/2021